546 N.W.2d 719 (1996)
215 Mich. App. 687
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James Lee HONEYMAN, Defendant-Appellant.
Docket No. 167331.
Court of Appeals of Michigan.
Submitted November 21, 1995, at Lansing.
Decided March 12, 1996, at 9:00 a.m.
Released for Publication April 29, 1996.
*721 Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, Jeffrey L. Sauter, Prosecuting Attorney, and Hope E. Freeman, Assistant Prosecuting Attorney, for people.
James Bonfiglio, Lansing for defendant.
Before: MARKMAN, P.J., and CORRIGAN and PAYANT,[*] JJ.
*720 MARKMAN, Presiding Judge.
Defendant appeals as of right his jury trial conviction of one count of perjury, M.C.L. § 750.422; M.S.A. § 28.664. He was sentenced to five to fifteen years' imprisonment. While incarcerated as a result of an unrelated charge, defendant spoke with a police officer and implicated an acquaintance, Peter Gonzalez, in a breaking and entering incident. The present perjury conviction arises out of his denial under oath at Gonzalez' preliminary examination that he spoke with the officer about Gonzalez' involvement in the breaking and entering. We affirm.
In February 1992, defendant was incarcerated in the Eaton County Jail. A detective investigating several breaking and entering incidents at a restaurant interviewed defendant at the jail. During this interview, defendant told the detective that he knew who was responsible for a different breaking and entering but indicated that he wanted a deal for himself. The detective told defendant that he was not in a position to make any deals but that he would discuss the possibility with the prosecutor. Defendant told the detective that Gonzalez and another person were responsible for the breaking and entering of an insurance agency. He claimed that Gonzalez told him that he had committed it. The detective went to the prosecutor's office as promised but was informed that no deal was possible.
The detective gave this information to Lieutenant Southwell of the Grand Ledge Police Department, who was investigating the insurance agency breaking and entering. Southwell also interviewed defendant at the jail. Defendant requested a deal, but Southwell informed him that he was not in a position to make a deal. Defendant then told Southwell that Gonzalez had told him that he had committed a breaking and entering at an insurance agency in Grand Ledge. Defendant told Southwell that he would be willing to testify in court concerning the information. Southwell took this information to the prosecutor's office and obtained a warrant for Gonzalez.
Defendant was the only witness at Gonzalez' preliminary examination. Under oath, he denied having discussed Gonzalez' involvement *722 in a breaking and entering with Southwell. As a result of this denial, the charge against Gonzalez was dismissed.
Defendant was charged with perjury. At his trial, defendant testified that he had been interviewed by the detective and Southwell, that he knew about a breaking and entering at an insurance company, and that he "knew in his gut" that Gonzalez had committed it but could not remember who told him so. He testified that he did not remember having a conversation with Southwell about the breaking and entering. He contended that he told the truth at Gonzalez' preliminary examination and that he never told Southwell that Gonzalez had told him that he had committed the breaking and entering. The jury found him guilty of perjury.
On appeal, defendant first argues that insufficient evidence of perjury was presented to bind him over for trial, to deny his motion to quash the information, to convict him of perjury, and to deny his motion for a directed verdict. He contends that the prosecutor failed to produce independent corroborating evidence of the falsity of his statement. He also claims that the specific statement at issue, his denial that he spoke with Southwell about Gonzalez' involvement in the breaking and entering, was immaterial to Gonzalez' guilt or innocence of that charge.
This Court reviews a district court's decision to bind over a defendant for an abuse of discretion. People v. Fiedler, 194 Mich.App. 682, 692-693, 487 N.W.2d 831 (1992). To review a circuit court's decision with respect to a motion to quash an information, this Court determines if the district court abused its discretion in binding over the defendant. Id. at 693, 487 N.W.2d 831. In reviewing claims of insufficiency of the evidence to sustain a verdict, this Court views the evidence in the light most favorable to the prosecution to determine if a rational factfinder could find the essential elements of the crime proved beyond a reasonable doubt. People v. Reddick, 187 Mich.App. 547, 551, 468 N.W.2d 278 (1991).
In People v. Forbush, 170 Mich.App. 294, 301, 427 N.W.2d 622 (1988), this Court set forth the elements of perjury:
(1) the administration to the defendant of an oath authorized by law, by competent authority; (2) an issue or cause to which facts sworn to are material; and (3) wilful false statements or testimony by the defendant regarding such facts.
Here, the statement at issue was defendant's denial, during Gonzalez' preliminary examination, that he had told Southwell that Gonzalez admitted committing the breaking and entering. This testimony in a preliminary examination was clearly a statement given under oath. Therefore, sufficient evidence was submitted at both the preliminary examination and the trial to establish the first element of perjury beyond a reasonable doubt.
For purposes of a perjury charge, a materially false statement is one that "could have affected the course or outcome of the proceeding." People v. Jeske, 128 Mich.App. 596, 603; 341 N.W.2d 778 (1983). Here, evidence was submitted at both the preliminary examination and the trial that the breaking and entering charge against Gonzalez was dismissed immediately following defendant's testimony at Gonzalez' preliminary examination. The statement at issue was not simply a denial that defendant talked with Southwell but a denial that he told Southwell that Gonzalez admitted committing the breaking and entering. This statement was material to Gonzalez' guilt or innocence of that charge and affected the outcome of that proceeding. Therefore, sufficient evidence was submitted at both the preliminary examination and the trial to establish the second element of perjury beyond a reasonable doubt.
In connection with the third perjury element, the prosecutor must prove the falsity of the defendant's statement through strong corroborative evidence. Forbush, supra at 301, 427 N.W.2d 622. However, "a preliminary examination is not a trial, and a bindover is not a conviction." Id. Where preliminary examination evidence conflicts or raises a reasonable doubt regarding the defendant's guilt, the question is properly left to the jury at trial and bindover is required. Id.at 301-302,427 N.W.2d 622.
*723 Here, the prosecution presented evidence at both the preliminary examination and the trial regarding the falsity of defendant's denial that he told Southwell that Gonzalez admitted committing the breaking and entering. The detective and Southwell both testified that defendant told them that Gonzalez admitted committing the breaking and entering. Southwell testified that defendant told him details about the method of entry and items taken that were consistent with his investigation of the breaking and entering. Southwell testified that he sought a warrant against Gonzalez on the basis of defendant's information and his investigation findings. Southwell also testified that he saw defendant mouth the words "Don't worry" to Gonzalez as he was escorted in to testify at Gonzalez' preliminary examination. This evidence supported the truth of defendant's statements during the interview with Southwell and the falsity of his testimony at Gonzalez' preliminary examination. Accordingly, sufficient evidence corroborating the falsity of the statement at issue was submitted at both the preliminary examination and the trial to establish the third element of perjury beyond a reasonable doubt.
Therefore, there was sufficient evidence for a reasonable factfinder to find all the elements of perjury established beyond a reasonable doubt. The trial court accordingly did not err in denying defendant's motion for a directed verdict. Further, on the basis of this evidence, we find no abuse of discretion in the district court's bindover of defendant or the trial court's denial of defendant's motion to quash the information.
Defendant next contends that his statements to Southwell while in jail were inadmissible because they were obtained in violation of his Miranda rights. Defendant contends that he was incarcerated during the interview with Southwell and that he was not advised of his Miranda rights.
In People v. Schollaert, 194 Mich.App. 158, 164, 486 N.W.2d 312 (1992), this Court held:
The Fifth Amendment and Const 1963, art 1, § 17 provide that no person shall be compelled to be a witness against himself in a criminal trial. The Fifth Amendment privilege has been extended beyond criminal trial proceedings "to protect persons in all settings in which their freedom of action is curtailed in any significant way from being compelled to incriminate themselves." Miranda v. Arizona, 384 U.S. 436, 467, 86 S.Ct. 1602, [1624] 16 L.Ed.2d 694 (1966).
The relevant inquiry for determining whether Miranda warnings are required is whether the person was "subjected to police interrogation while in custody or deprived of his freedom of action in a significant way."Schollaert, supra at 165, 486 N.W.2d 312. The principal rationale of the requirement that Miranda warnings be given is to guard against the possibility that government agents might compel an individual to make self-incriminating statements while in custody. See People v. Hill, 429 Mich. 382, 394, 415 N.W.2d 193 (1987).
Here, defendant was in jail on an unrelated matter at the time of the interview with Southwell. Thus, he was clearly in "custody." Further, he was clearly subjected to "interrogation" in the sense that he was interviewed by police during such custody.
However, this is not the type of "custodial interrogation," 384 U.S. at 482, 86 S.Ct. at 1632, toward which Miranda is directed. The "inherently compelling" atmosphere upon which Miranda was premised, 384 U.S. at 467, 86 S.Ct. at 1624, does not obtain in the circumstances of this case. In addition to the elements of "custody" and "interrogation," there must be some nexus between these elements in order for Miranda to apply. Here, defendant's custody was unconnected with the interrogation, the breaking and entering being investigated, and, of course, the eventual perjury charges. This case differs considerably from the typical situation in which Miranda rights are implicatedwhen a suspect is taken into, or maintained in, custody for the purpose of interrogating him regarding his involvement in a crime. Unlike the typical situation, here defendant was not taken into, or maintained in, custody to facilitate his interrogation. That the interrogation occurred while defendant was in custody was happenstance.
*724 Under Miranda, interrogation extends only to "`words or actions on the part of police officers that they should have known were reasonably likely to elicit an incriminating response.'" People v. Cuellar, 107 Mich.App. 491, 493, 310 N.W.2d 12 (1981), quoting Rhode Island v. Innis, 446 U.S. 291, 302, 100 S.Ct. 1682, 1690, 64 L.Ed.2d 297 (1980). Southwell testified that he interrogated defendant on the basis of the other detective's representation that defendant had information about Gonzalez' involvement in the breaking and entering. The detective informed Southwell of the substance of defendant's assertions before Southwell interviewed him. Southwell testified that defendant himself was never a suspect in that breaking and entering. For these reasons, Southwell had no reason to believe that the interrogation of defendant would elicit self-incriminating responses from defendant nor did it elicit such responses in connection with the breaking and entering. The interrogation therefore did not implicate the privilege against compelled self-incrimination. Supplying the Miranda warnings in this case would have served no precautionary purpose in upholding the guarantees of the Fifth Amendment and Const. 1963, art. 1, § 17. 384 U.S. at 490, 86 S.Ct. at 1636. Because defendant, a prisoner in a county jail for an unrelated crime, was not a suspect in a crime and was only interrogated regarding his knowledge of a third party's involvement in a crime, we find that the interrogation did not constitute a "custodial interrogation" requiring the Miranda warnings. Therefore, the trial court did not err in admitting the evidence relating to defendant's assertions during the interview with Southwell over defendant's objection that no Miranda warnings were given.[1]
Defendant also contends that the statements he made during the interview were inadmissible because they were made in an attempt to enter into a plea bargain. This Court reviews trial court determinations regarding the admissibility of evidence for an abuse of discretion. People v. Davis, 199 Mich.App. 502, 517, 503 N.W.2d 457 (1993). Defendant relies on People v. Jones, 416 Mich. 354, 331 N.W.2d 406 (1982), for the proposition that statements made in an attempt to negotiate a plea bargain are inadmissible. In Jones, the defendant's conviction was based in part on a confession made pursuant to a plea bargain that the defendant later refused to carry out. In Jones, a majority of the Court reversed a first-degree murder conviction, but no opinion represented a majority of the Court. Justice Kavanagh, joined by Justices Williams and Levin, discussed the unreliability of confessions of guilt made under the pressure and inducement of a plea bargain and concluded that statements made in connection with a defendant's offer or agreement to plead guilty should be inadmissible at a subsequent trial. Here, however, defendant made no confession in the interview; he only made assertions regarding a third party's involvement in a breaking and entering. Because the present matter involved no confession, Jones is inapplicable. Further, Southwell testified that he specifically informed defendant that he was not in a position to make any deals and that defendant nonetheless agreed to talk with him. Thus, defendant's assertions during the interview were not in reliance on any promise of a plea bargain. Accordingly, the trial court did not abuse its discretion in admitting evidence of defendant's statements during the interview.
Finally, defendant argues that his minimum sentence of five years' imprisonment was disproportionate. This Court reviews sentences for an abuse of discretion. People v. Milbourn, 435 Mich. 630, 636, 461 N.W.2d 1 (1990). The principle of proportionality requires that sentences be proportionate to the "seriousness of the circumstances surrounding the offense and the offender." Id. There are no sentencing guidelines for the crime of perjury. M.C.L. § 750.422; M.S.A. § 28.664 provides for a maximum prison term of fifteen years for perjury committed in a trial for a noncapital crime. Here, the perjury at issue occurred in a preliminary examination for breaking *725 and entering. Defendant was sentenced to a term of five to fifteen years. In ordering this sentence, the trial court considered defendant's criminal background and stated that defendant had four prior criminal convictions. It noted defendant's attitude: that he had thumbed his nose at the system and dared the prosecutor to bring perjury charges against him. The court also considered the seriousness of the offense. It stated that a witness' oath is the "lynch pin that holds this whole system together" and concluded that if this oath is violated, nothing can make the system work correctly. In the context of the seriousness of perjury, the court noted the importance of deterring defendant and others by the sentence imposed here. The trial court reasonably considered defendant's criminal history and the seriousness of the offense in imposing its sentence. We find no abuse of discretion in the sentence imposed.
For these reasons, we affirm the judgment of sentence.
Affirmed.
NOTES
[*]  John D. Payant, 41st Judicial Circuit Judge, sitting on Court of Appeals by assignment pursuant to Const. 1963, Art. 6, Sec. 23, as amended 1968.
[1]  In an August 13, 1992, opinion, the district court similarly determined that no Miranda warnings were required because defendant was not interviewed for the purposes of obtaining incriminating statements about himself and, in fact, made no such statements.